DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Claims 1, 3-21 are pending.  Claim 2 have been cancelled.  Claim 21 is new.  Claims 1, 10 and 19 have been amended. Entry of this amendment is accepted and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is being fully considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "convert the collected data into a format used by the diagnostic program and timestamp the collected data to indicate that the collected data occurred prior to the occurrence of the diagnosis event" (emphasis added) in line 8-10 of the claim renders the claim indefinite. There is insufficient antecedent basis for the claimed “the collected data” in the claim.  In addition it is unclear from the claim whether the claimed “the collected data” being converted corresponds to the collected data regarding the resource use or to the collected diagnosis data.  Clarification and correction is required.
Claim 1 recites the limitation “provide the collected data to the diagnostic program executed after the occurrence of the diagnosis event so that the diagnostic program has an integrated view of data from before the occurrence of the diagnosis event with the diagnosis data collected by the diagnostic program in response to the occurrence of the diagnosis event to enable determination of a cause of the diagnosis event” in lines 11-15 of the claim.  It is unclear from the claim whether the referenced collected data corresponds to the collected data regarding the resource use or to the collected diagnosis data.  Clarification and correction is required.  
Dependent claims 3-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reasons explained above with respect to independent claim 1 from which they depend, because it is unclear from the claim 
Claim 10 recites the limitation "converting the collected data into a format used by the diagnostic program and timestamp the collected data to indicate that the collected data occurred prior to the occurrence of the diagnosis event" (emphasis added) in line 7-9 of the claim renders the claim indefinite. There is insufficient antecedent basis for the claimed “the collected data” in the claim.  In addition it is unclear from the claim whether the claimed “the collected data” being converted corresponds to the collected data regarding the resource use or to the collected diagnosis data.  Clarification and correction is required.
Claim 10 recites the limitation “providing the collected data to the diagnostic program executed after the occurrence of the event so that the diagnostic program has an integrated view of data from before the occurrence of the event with the diagnosis data collected by the diagnostic program in response to the occurrence of the event to enable determination of a cause of the event”, in lines 10-14 of the claim.  It is unclear from the claim whether the referenced collected data corresponds to the collected data regarding the resource use or to the collected diagnosis data.  Clarification and correction is required.  
Dependent claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reasons explained above with respect to independent claim 10 from which they depend, because it is unclear from the claim whether the referenced collected data corresponds to the collected data regarding the resource use or to the collected diagnosis data.

Claim 19 recites the limitation "convert the collected data into a format used by the diagnostic program and timestamp the collected data to indicate that the collected data occurred prior to the occurrence of the diagnosis event" (emphasis added) in line 9-11 of the claim renders the claim indefinite. There is insufficient antecedent basis for the claimed “the collected data” in the claim.  In addition it is unclear from the claim whether the claimed “the collected data” being converted corresponds to the collected data regarding the resource use or to the collected diagnosis data.  Clarification and correction is required.
Claim 19 recites the limitation “provide the collected data, with the timestamp indicating times when the data was collected, to the diagnostic program when the diagnostic program is executed after the occurrence of the event so that the diagnostic program has an integrated view of the data, from before the occurrence of the event and the diagnosis data collected independently by the diagnostic program in real time after the occurrence of the event, to enable determination of a cause of the event.” in lines 12-17 of the claim.  It is unclear from the claim whether the referenced collected data corresponds to the collected data regarding the resource use or to the collected diagnosis data.  Clarification and correction is required.  
Dependent claims 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reasons explained above with respect to independent claim 19 from which they depend, because it is unclear from the claim whether the referenced collected data corresponds to the collected data regarding the resource use or to the collected diagnosis data.
Response to Arguments
Applicant’s arguments with respect to amendments made to claims 1, 10 and 19, filed on 12/21/2020 with respect the rejections of claims 1-5, 10-14 under 35 USC 102(a)(1) and claims 6-9, 15-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, in view of the amendments and upon further consideration, a new ground(s) of rejection is made under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph necessitated by the amendments.
Arguments with respect to claim 21 directed to the newly added limitations now being treated on the merits have been fully considered but are moot in view of the new grounds of rejection. 
Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864